              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00197-MR


SCOTTIE FRANCIS VANDERMEER,      )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )               ORDER
                                 )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER comes before the Court upon the Plaintiff’s “Response

to Order of the Court,” which the Court construes as an Amended Application

to Proceed in District Court Without Prepaying Fees or Costs [Doc. 4].

      The Plaintiff seeks to proceed with this civil action without having to

prepay the costs associated with prosecuting the matter. [Doc. 4]. Upon

review of the Amended Application, it appears that the Plaintiff lacks the

resources with which to pay the required filing fee. Accordingly, the Court

finds that the Plaintiff’s Application should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Amended

Application [Doc. 4] is GRANTED, and the Plaintiff shall be allowed to

proceed without prepayment of the filing fee or giving security therefor.



         Case 1:21-cv-00197-MR Document 5 Filed 09/09/21 Page 1 of 2
IT IS FURTHER ORDERED as follows:

(1) Plaintiff’s counsel shall prepare summonses for all

appropriate parties and submit the summons to the Clerk via

Cyberclerk within seven (7) days of entry of this Order;

(2) Upon receipt of the summons, the Clerk shall deliver process

to the United States Marshal for service; and

(3) The United States Marshal shall serve process upon the

Defendant at the expense of the United States Government.

Although the United States Marshal shall serve process in this

action, it remains the responsibility of counsel to ensure that

process is effected.

IT IS SO ORDERED. Signed: September 9, 2021




                                  2



  Case 1:21-cv-00197-MR Document 5 Filed 09/09/21 Page 2 of 2
